Attorney General Jahna Lindemuth
1031 West 4th Avenue, Suite 200
Anchorage, AK 99501

Attorney General Jahna Lindemuth:

        Per the November 16, 2018 request of Transition Chair, Tuckerman Babcock, please
accept this letter as notice of my resignation from my position as Assistant Attorney General in
the Labor & State Affairs Section of the Department of Law. My resignation is not voluntary, but
is instead being made at the request of Mr. Babcock, who has indicated that if I do not submit my
resignation as requested my employment will be terminated. I would like to continue serving the
State of Alaska in the new Governor Dunleavy administration in my current position, and hope
that my resignation is not accepted.

        I have been with the department over 12 years, and I am assigned to work primarily on
elections matters on behalf of the Office of the Lieutenant Governor. In that capacity, I represent
the Division of Elections in litigation; provide agency advice; testify on legislation; assist with
federal compliance; and help draft legislation and regulations in the area of elections law.

         In non-election years or when my elections workload is light, I also handle overflow
work for numerous other client agencies. In addition to the Office of the Lieutenant Governor
and the Division of Elections, in my 12 years with the Department of Law, I have represented—
and continue to represent on an as-assigned basis—the following state agencies in all stages of
litigation, regulations, compliance, and agency advice:

              THE OFFICE OF THE GOVERNOR
                 o Boards & Commissions
                 o Public Records
                 o Alaska State Commission on Human Rights
              THE DEPARTMENT OF HEALTH AND SOCIAL SERVICES
                 o Commissioner’s Office
                 o Office of Children’s Services
                 o Division of Public Assistance
                 o Division of Public Health
                 o Division of Behavioral Health
                 o Alaska Pioneer Homes
                 o Division of Vital Statistics
                 o Division of Health Care Services
                 o Division of Senior and Disabilities Services
                 o Division of Juvenile Justice
              THE DEPARTMENT OF ADMINISTRATION
                 o Division of Retirement and Benefits
                 o Division of General Services
                 o Office of Information Technology
                 o Alaska Public Offices Commission
                 o Division of Personnel and Labor Relations

                                            Page 1 of 2
                                                                                                  Bakalar v Dunleavy

                                                                                                  EXHIBIT
                                                                                              Exhibit AK
                                                                                             Page 1 of 2

       Case 3:19-cv-00025-JWS Document 56-37 Filed 03/26/21 Page 1 of 2                               016
                                                                                                  3:19-cv-00025 JWS

         EXH 30 - Opposition to Motion Summary Judgment & Cross- Motion for Summary Judgment
                                              Page 1 of 2
                 o Division of Motor Vehicles
              THE DEPARTMENT OF PUBLIC SAFETY
                 o Commissioner’s Office
                 o Division of Alaska State Troopers
              THE DEPARTMENT OF EDUCATION AND EARLY DEVELOPMENT
                 o Alaska State Council on the Arts
              THE DEPARTMENT OF MILITARY AND VETERANS AFFAIRS
                 o Alaska Air National Guard
                 o Alaska Army National Guard
              THE DEPARTMENT OF LABOR AND WORKFORCE DEVELOPMENT
                 o Division of Labor Standards and Safety
                 o Division of Labor Relations
                 o Division of Vocational Rehabilitation
                 o Division of Workers’ Compensation
              THE DEPARTMENT OF COMMERCE, COMMUNITY AND
               ECONOMIC DEVELOPMENT
                 o Division of Corporations, Business and Professional Licensing
                 o Alaska Seafood Marketing Institute
                 o Division of Community and Regional Affairs
              THE ALASKA COURT SYSTEM.

       To clarify, I am submitting this notice in response to the November 16, 2018 mass email
memorandum from Mr. Babcock seeking my (and other similarly situated state employees’)
resignation. I understand this resignation is only effective upon receiving notice from you or a
new attorney general, and in no event will it be effective earlier than December 3, 2018 at noon.

        Over the last 12 years, I have exceeded job expectations, successfully representing the
aforementioned agencies. In fact, my representation has resulted in favorable decisions from the
Alaska Supreme Court and the Ninth Circuit Court of Appeals in Hughes v. Treadwell, 341 P.3d
1121 (Alaska 2015); State v. Alaska Fisheries Conservation Alliance, Inc., 363 P.3d 105 (Alaska
2015); Bachner, Inc. v. State, 387 P.3d 16 (Alaska 2016); Mallott v. Stand for Salmon (2018 WL
375103, August 8, 2018); Nageak v. Mallott, 46 P.3d 930 (Alaska 2018); Patterson v. Walker,
(2018 WL 5093232, October 19, 2018); and Raymond v. Fenumiai, 580 Fed.Appx. 569 (Mem)
(9th Cir. 2014).

        Because I am not interested in a different position in the new administration, I have not
submitted my name for consideration through the GOVERNORMIKEDUNLEAVY.COM
portal.

               Sincerely,


                       /s/Elizabeth M. Bakalar/
                       Assistant Attorney General

cc: Team2018@Alaska.gov

                                            Page 2 of 2

                                                                                             Exhibit AK
                                                                                            Page 2 of 2

       Case 3:19-cv-00025-JWS Document 56-37 Filed 03/26/21 Page 2 of 2
    EXH 30 - Opposition to Motion Summary Judgment & Cross- Motion for Summary Judgment
                                         Page 2 of 2
